UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-24926 CECIL BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 127 North Street, Elkton, Maryland (Address of principal executive offices) (Zip Code) (410) 398-1650 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [ x] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[ x ] NO APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. AtNovember 2, 2011, there were7,419,496 shares of common stock outstanding 1 CECIL BANCORP, INC. AND SUBSIDIARIES CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) Consolidated Balance Sheets - 3 September30, 2011 and December 31, 2010 Consolidated Statements of Operations and Comprehensive Income (Loss) 4-5 for the Three and Nine Months EndedSeptember 30, 2011 and 2010) Consolidated Statements of Cash Flows 6 for the Nine Months EndedSeptember 30, 2011 and 2010 (Unaudited) Notes to Consolidated Financial Statements 7-21 ITEM 2. Management’s Discussion and Analysis of Financial Condition 22-31 and Results of Operations ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 31 ITEM 4. Controls and Procedures 31 PART II – OTHER INFORMATION 31-32 SIGNATURES 33 CERTIFICATIONS 34-37 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) September 30, December 31, (Unaudited) ASSETS Cash and due from banks$17,934 $ $ Interest bearing deposits with banks Federal funds sold 87 Total cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $15,023 in 2011 and $9,383 in 2010) Restricted investment securities – at cost Loans receivable Less: allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Accrued interest receivable Other intangible assets Bank owned life insurance Deferred tax assets Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares, issued and outstanding 11,560 shares, liquidation preference $1,000 per share, in 2011 and 2010 Common stock, $.01 par value; authorized 10,000,000 shares, issued and outstanding 7,419,496 shares in 2011 and 3,699,096 shares in 2010 74 37 Additional paid in capital Retained earnings Accumulated other comprehensive (loss) income (6 ) 53 Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME Interest and fees on loans $ Interest on investment securities 61 59 Dividends on FHLB and FRB stock 17 14 51 38 Other interest income 11 15 44 38 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures Interest expense on advances from FHLB Interest expense on other borrowed funds 20 15 44 28 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Deposit account fees ATM fees Commission income - - 1 2 Gain on sale of loans 44 90 (Loss) gain on sale of other real estate owned ) - ) Loss on investments - - ) - Income from bank owned life insurance 55 61 Other 75 82 Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expense Equipment and data processing expense FDIC deposit insurance premiums 52 Other real estate owned expense and valuation Loan collection expense 17 Legal fees Other Total noninterest expense NET (LOSS) INCOME BEFORE INCOME TAXES ) ) INCOME TAX (BENEFIT) EXPENSE ) ) NET (LOSS) INCOME (CARRIED FORWARD) $ ) $ $ ) $ 4 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (dollars in thousands, except per share data) (Continued) Three Months Ended Nine Months Ended September 30, September 30, NET (LOSS) INCOME (BROUGHT FORWARD) $ ) $ $ ) $ OTHER COMPREHENSIVE INCOME Unrealized (losses) gains on investment securities, net of deferred taxes ) 22 ) 46 TOTAL COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ NET (LOSS) INCOME $ ) $ $ ) $ PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION ) NET (LOSS) INCOME AVAILABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ (Loss) earnings per common share - basic $ ) $ $ ) $ (Loss) earnings per common share - diluted $ ) $ $ ) $ Dividends declared per common share $ See accompanying notes to consolidated financial statements. 5 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans ) ) Loss (gain) on sale of other real estate owned ) Loss on investments 50 - Loss on premises and equipment 22 - Income from bank owned life insurance ) ) Other real estate owned valuation Restricted stock awards - 5 Excess servicing rights ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net change in: Accrued interest receivable and other assets ) ) Other liabilities ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment securities available-for-sale ) - Purchases of investment securities held-to-maturity ) ) Net redemption of restricted investment securities 53 11 Proceeds from sales, maturities, calls and principal payments of investment securities available-for-sale 7 Proceeds from maturities, calls and principal payments of investment securities held-to-maturity Net decrease in loans Proceeds from sale of other real estate owned Proceeds from sale of premises and equipment 20 - Purchases of premises and equipment - net ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in deposits ) ) Net decrease in advances from Federal Home Loan Bank of Atlanta - ) Net increase in other borrowed funds - Proceeds from issuance of common stock 21 22 Net cash used in financing activities ) ) (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures of cash flows information: Cash paid for income taxes $ $ Cash paid for interest $ $ Transfer of loans to other real estate owned $ $ See accompanying notes to consolidated financial statements. 6 CECIL BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 1.GENERAL In the opinion of Cecil Bancorp, Inc. and subsidiaries (the “Company”), the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2011 and the results of its operations and cash flows for the three and nine months ended September 30, 2011 and 2010.These statements are condensed and therefore do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The statements should be read in conjunction with the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year or for any other period. 2.FINANCIAL STATEMENT PREPARATION The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates are used when accounting for uncollectible loans, depreciation and amortization, intangible assets, deferred income taxes, and contingencies, among others.Actual results could differ from those estimates. 3.RECENT ACCOUNTING PRONOUNCEMENTS In April 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”ASU No. 2011-02 provides additional guidance and clarification to help creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring.The provisions of ASU No. 2011-02 were effective for the Company’s reporting period ended September 30, 2011 and were applied retrospectively to January 1, 2011.As a result of the retrospective application, the Company may have identified loans that are newly considered impaired.The adoption of this ASU did not have a material impact on the Company’s statements of operations and financial condition. In April, 2011, the FASB issued ASU No. 2011-03, “Reconsideration of Effective Control for Repurchase Agreements.” ASU No. 2011-03 affects all entities that enter into agreements to transfer financial assets that both entitle and obligate the transferor to repurchase or redeem the financial assets before their maturity.The amendments in ASU No. 2011-03 remove from the assessment of effective control the criterion relating to the transferor’s ability to repurchase or redeem financial assets on substantially the agreed terms, even in the event of default by the transferee.ASU No. 2011-03 also eliminates the requirement to demonstrate that the transferor possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets.The guidance is effective for the Company’s reporting period ended March 31, 2012.The guidance will be applied prospectively to transactions or modifications of existing transaction that occur on or after January 1, 2012.The adoption of this ASU is not expected to have a material impact on the Company’s statements of operations and financial condition. In June, 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income.”ASU No. 2011-05 requires companies to present comprehensive income in a single statement below net income or in a separate statement of comprehensive income immediately following the income statement.The guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. This guidance does not change which items are reported in other comprehensive income or the requirement to report reclassifications of items from other comprehensive income to net income.This guidance is effective for fiscal years and interim periods beginning after December 15, 2011 and will require retrospective application for all periods presented.The adoption of this ASU is not expected to have a material impact on the Company’s statements of operations and financial condition. 7 4.EARNINGS PER SHARE Basic earnings per common share are computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share are computed after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period.The dilutive effects of options, warrants, and their equivalents are computed using the “treasury stock” method.For the three and nine months ended September 30, 2011 and 2010, all 523,076 options and warrants were excluded from the diluted earnings per share calculation because their effect was antidilutive.All earnings per share calculations have been adjusted to give retroactive effect to the 2-for-1 stock split, effected through a 100% stock dividend, declared by the Board of Directors in May 2011.The calculation of net (loss) income per common share for the three and nine months ended September 30, 2011 and 2010 is as follows: Three Months Ended Nine Months Ended September 30, September 30, Basic and diluted: Net (loss) income $ ) $ $ ) $ Preferred stock dividends and discount accretion ) Net (loss) income available to common stockholders $ ) $ $ ) $ Average common shares outstanding Basic and diluted (loss) income per common share $ ) $ $ ) $ 5.ACCOUNTING FOR STOCK BASED COMPENSATION PLANS In November 2009, the Company approved the granting of 120,250 restricted stock awards with a fair market value of $2.00 per share.The awards vest over a period of five years.All restricted stock awards have been adjusted to give retroactive effect to the 2-for-1 stock split declared by the Board of Directors in May 2011.A summary of the Company’s activity and related information for restricted stock for the periods indicated is as follows: Nine Months Ended Year Ended September 30, 2011 December 31, 2010 Weighted- Weighted- Average Average Shares Exercise Price Shares Exercise Price Un Unvested at beginning of period $ $ For Forfeited (918 ) (816 ) Aw Awarded — Re Released — — (3,146 ) Un Unvested at end of period $ $ 6.ASSETS MEASURED AT FAIR VALUE The Company applies guidance issued by FASB regarding fair value measurements, which provides a framework for measuring and disclosing fair value under generally accepted accounting principles.The guidance applies only to fair value measurements required or permitted under current accounting pronouncements, but does not require any new fair value measurements.Fair value is defined as the price to sell an asset or to transfer a liability in an orderly transaction between willing market participants as of the measurement date.The guidance also expands disclosures about financial instruments that are measured at fair value and eliminates the use of large position discounts for financial instruments quoted in active markets.The disclosure’s emphasis is on the inputs used to measure fair value and the effect on the measurement on earnings for the period.The adoption of the guidance did not have any effect on the Company’s financial position or results of operations.For Level 1 assets, the Company uses quoted prices in active markets.For Level 2 assets, the Company uses information from a third party pricing service, which is estimated using market prices of comparable instruments or other methods, such as the present value of future cash flows.The following table shows the value (in thousands) at September 30, 8 2011 and December 31, 2010 of each major category of assets measured at fair value on the consolidated balance sheets, which consists solely of investment securities available-for-sale.The changes in fair value were reflected as a component of other comprehensive income and did not affect net income. Fair Value Measurments at Reporting Date Using Description Carrying Value Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2011 Investment securities available-for-sale Mutual funds – mortgage securities $ $ $
